Per Curiam.

Rear the close of the ease the learned trial justice charged, in substance, that the owner (defendant-appellant) was liable, if she had a superintendent on the job, to put a certain floor in the building or to cover a certain floor, and to this defendant duly excepted. Section 90 of the Labor Law (L. 1897, ch. 415), so far as it is necessary to refer to it, provides that where double floors are to be laid *618all contractors for carpenter work, “ shall lay the under flooring * * * on each story * * * to not less than two stories below the one to which such- building has been erected ” and, where double floors are not to be used, “ shall keep plank over the floors two stories below the story where the work is being performed.” The defendant was not the contractor for carpenter work, and so not within the purview of the statute. Whether defendant-appellant was negligent in having things as they were, and whether, if she was negligent, her negligence was a proximate cause of the accident, were questions for the jury. Probably if she had no carpenter contractor whose duty it was to comply with the provisions of section 20 of the Labor Law, that circumstance would he evidence admissible upon the question of her own negligence.
The exception is valid, and the judgment and order must be reversed and a new trial ordered, with costs to appellant to abide the event.
Present: Gildebsleeve, Dugbo and Dowling, JJ.
Judgment and order reversed and new trial ordered, with costs to appellant to abide event.